Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-14-00068-CV

                                           Ismael ALDABA,
                                               Appellant

                                                   v.
                                           Claudia Patricia
                                    Claudia Patricia OYERVIDES,
                                               Appellee

                       From the County Court at Law, Val Verde County, Texas
                                     Trial Court No. 3143CCL
                           Honorable Sergio J. Gonzalez, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: June 11, 2014

DISMISSED

           Appellant has filed an agreed motion to dismiss this appeal, stating that the parties have

settled their dispute. We grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).

Costs of the appeal are taxed against appellant.

                                                    PER CURIAM